Title: To George Washington from James Monroe, 24 March 1796
From: Monroe, James
To: Washington, George


          
            Dear Sir
            Paris March 24. 1796.
          
          You will decypher this by the publick cypher in the hands of the Secry of State.
          A letter from you to Gr Morris inclosed to Mr Deas has fallen by some accident into the hands of the Directoire. It contains five or six pages. Is said to be very confidential, authorizing

communications with Lord Grenville, &c. The person who told me of it and who read it, says it has produced an ill effect. He adds, that you say you have kept no copy of the letter. I mention this that you may be aware of the fact, upon the idea it may be useful and cannot be hurtful.
          My publick communications are so full that I have little to add here especially as Dr Brokenborough will present this a sensible young man who has been here thro’ the winter. with great respect & esteem I am dear Sir very sincerely yr very humble Servant
          
            Jas Monroe
          
        